                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                  CR 20-30-BLG-SPW


                          Plaintiff,
                                            PRELIMINARY ORDER OF
           vs.                              FORFEITURE


 BO BRYAN FISH,and LISA
 MARIE FISH,

                          Defendants.


      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

      AND WHEREAS,on January 27, 2021,the defendant Bo Bryan Fish

entered a plea of guilty to count II ofthe indictment charging possession with

intent to distribute methamphetamine;

      AND WHEREAS,on February 3, 2021,the defendant Lisa Marie Fish

entered a plea of guilty to count I of the indictment charging conspiracy to possess

with the intent to distribute methamphetamine;
